Exhibit 10.75

 

AMENDMENT NO. 2 TO COLLATERAL TRUST AGREEMENT

 

THIS AMENDMENT NO. 2 TO COLLATERAL TRUST AGREEMENT (“Amendment”), dated as of
April 1, 2005, is made by and among CONSOL Energy Inc., a Delaware corporation
(the “Borrower”), the undersigned subsidiaries of the Borrower (the “Designated
Subsidiaries”, collectively with the Borrower, the “Loan Parties”), Wilmington
Trust Company, a Delaware banking corporation, not in its individual capacity
but solely as corporate trustee (the “Corporate Trustee”), and David A.
Vanaskey, an individual residing in the State of Delaware, not in his individual
capacity but solely as individual trustee (the “Individual Trustee”; the
Corporate Trustee and the Individual Trustee are each, individually, a
“Collateral Trustee” and collectively, the “Collateral Trustees”), as trustees
for the Secured Parties;

 

WITNESSETH

 

WHEREAS, the parties hereto are parties to that certain Collateral Trust
Agreement, dated as of June 30, 2004, as amended pursuant to Amendment No. 1 to
Collateral Trust Agreement dated as of April 1, 2005 (the “Collateral Trust
Agreement”). Capitalized terms not otherwise defined herein shall have the
respective meanings given to them under the Collateral Trust Agreement; and

 

WHEREAS, the Borrower has requested that the Collateral Trust Agreement be
amended to (a) reflect the release of the entities listed on Exhibit A hereto
(the “Released Parties”) and (b) clarify the effective time of release of
collateral under certain conditions; and

 

WHEREAS, the parties hereto agree to amend the Collateral Trust Agreement on the
terms and conditions set forth below; and

 

WHEREAS, the Loan Parties listed on Exhibit B (collectively, the “Merged
Parties”) have been merged into other Loan Parties;

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

 

1. Recitals. The recitals set forth above are hereby incorporated herein by
reference.

 

2. Release. The Released Parties, as of the date hereof, are hereby released
from all obligations under the Collateral Trust Agreement. Each of the Loan
Parties not released hereby and the Collateral Agents consents to the release of
the Released Parties from all obligations under the Collateral Trust Agreement
and further acknowledges and agrees that, as of the date hereof, the Released
Parties are no longer Loan Parties or Designated Subsidiaries for the purposes
of the Collateral Trust Agreement.



--------------------------------------------------------------------------------

3. Amendments to Collateral Trust Agreement.

 

(a) The defined term “Designated Subsidiaries” set forth in the first paragraph
of the Collateral Trust Agreement is hereby amended to exclude the Released
Parties and the Merged Parties.

 

(b) Section 6.3(a) of the Collateral Trust Agreement is hereby amended and
restated in its entirety as follows:

 

“(a) The release of the applicable Collateral shall be effective (i) upon the
occurrence of the events specified in Section 6.1(i), (ii) in connection with an
event described in Section 6.l(ii), upon the expiration of five (5) Business
Days following receipt by the Collateral Trustees of a Release Notice not
acknowledged and consented to in writing by the Credit Facility Agent at the
time such Release Notice is sent to Collateral Trustee, unless, prior to the
expiration of such period, the Collateral Trustees shall have received a
certificate in writing from the Credit Facility Agent to the effect set forth in
the second sentence of Section 6.2(a), in which event the release of Collateral
shall not be effective until the date on which any of the events set forth in
Section 6.2(b) shall occur, or (iii) in connection with an event described in
Section 6.1(ii), upon receipt by the Collateral Trustees of a Release Notice
acknowledged and consented to in writing by the Credit Facility Agent.”

 

4. Condition Precedent. The Loan Parties and the Collateral Trustees acknowledge
that this Amendment shall not be effective until each of the Loan Parties and
the Collateral Trustees shall have executed this Amendment and the Credit
Facility Agent shall have executed a Consent to this Amendment in the form
attached as Exhibit C hereto.

 

5. Incorporation into Collateral Trust Agreement. This Amendment shall be
incorporated into the Collateral Trust Agreement by this reference. All terms,
provisions, representations, warranties and covenants set forth herein shall be
a part of the Collateral Trust Agreement as if originally contained therein. Any
reference to the Collateral Trust Agreement in any Loan Document, instrument or
agreement shall hereafter mean the Collateral Trust Agreement as amended by this
Agreement.

 

6. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, conditions, representations, warranties and covenants contained in
the Collateral Trust Agreement are true and correct and shall continue in full
force and effect, including without limitation, all liens and security interests
securing the Borrower’s obligations under the Secured Debt.

 

7. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

8. Severability, If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.

 

9. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendments to the Collateral
Trust Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendments. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

 

10. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal laws of
the State of Delaware applicable to contracts made and to be performed in said
State.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 2

TO COLLATERAL TRUST AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment No. 2 to Collateral Trust Agreement as
of the day and year first above written with the intention that it constitute a
sealed instrument.

 

Corporate Trustee:

     

WILMINGTON TRUST COMPANY, not in its

individual capacity, but solely as Corporate Trustee

            By:  

/s/ Rosemary Kennard

           

Name:

 

Rosemary Kennard

           

Title:

 

Assistant Vice President

Individual Trustee:

     

/s/ David A. Vanaskey

        DAVID A. VANASKEY, not in his individual
capacity, but solely as Individual Trustee

Loan Parties:

      CONSOL ENERGY INC.             By:  

/s/ William J. Lyons

           

Name:

 

William J. Lyons

           

Title:

  Executive Vice President and
Chief Financial Officer

Attest:

      CNX GAS CORPORATION

/s/ Gary J. Bench

      By:  

/s/ Ronald E. Smith

Gary J. Bench, Secretary

     

Name:

 

Ronald E. Smith

           

Title:

 

Chief Operating Officer

 

4



--------------------------------------------------------------------------------

CENTRAL OHIO COAL COMPANY

CHURCH STREET HOLDINGS, INC.

CONSOL FINANCIAL INC.

CONSOL OF CANADA INC.

CONSOL OF KENTUCKY INC.

CONSOL PENNSYLVANIA COAL
COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY IC COAL, INC.

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

LEATHERWOOD, INC.

McELROY COAL COMPANY

NEW CENTURY HOLDINGS, INC.

QUARTO MINING COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:  

/s/ John M. Reilly

  (Seal) John M. Reilly, Treasurer of each Loan Party listed above on behalf of
each such Loan Party

CNX LAND RESOURCES INC.

MTB INC.

RESERVE COAL PROPERTIES COMPANY

By:  

/s/ William D. Stanhagen

  (Seal) William D. Stanhagen, President of each Loan Party listed above on
behalf of each such Loan Party



--------------------------------------------------------------------------------

CNX MARINE TERMINALS INC.

CONSOL DOCKS INC.

TWIN RIVERS TOWING COMPANY

By:  

/s/ James J. McCaffrey

  (Seal) James J. McCaffrey, President of each Loan Party listed above on behalf
of each such Loan Party CONSOL SALES COMPANY By:  

/s/ James J. McCaffrey

  (Seal)

Name:

 

James J. McCaffrey

Title:

 

Vice President

TERRA FIRMA COMPANY By:  

/s/ James A. Russell

  (Seal)

Name:

 

James A. Russell

Title:

 

President

CARDINAL STATES GATHERING
COMPANY By:   CONSOLIDATION COAL COMPANY, a general partner By:  

/s/ William D. Stanhagen

  (Seal)

Name:

 

William D. Stanhagen

Title:

 

Vice President

CNX GAS COMPANY LLC By:   CONSOLIDATION COAL COMPANY, its sole member By:  

/s/ William D. Stanhagen

  (Seal)

Name:

 

William D. Stanhagen

Title:

 

Vice President



--------------------------------------------------------------------------------

CONRHEIN COAL COMPANY     By:  

CONSOLIDATION COAL COMPANY, a

general partner

By:  

/s/ William D. Stanhagen

 

(Seal)

Name:

 

William D. Stanhagen

   

Title:

 

Vice President

    CONSOL OF WV LLC     By:  

/s/ Robert M. Vukas

 

(Seal)

Name:

 

Robert M. Vukas

   

Title:

 

Manager

   



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASED PARTIES

 

Cardinal States Gathering Company

CNX Gas Company LLC

CNX Gas Corporation



--------------------------------------------------------------------------------

EXHIBIT B

 

MERGED PARTIES

 

Jeffco Coal Company

The White Star Coal Co., Inc.

United Eastern Coal Sales Corporation

Greene Energy LLC